Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment filed 11/02/2020. Claims 1, and 13 have been amended. Claims 13-20 are pending.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 

	The applicant argues limitations of "an antenna ground separated from the peripheral conductive housing structures by a slot," and "an antenna feed coupled to the antenna ground and across the slot to the antenna resonating element” is not disclosed in Azad reference.
	Azad discloses that an antenna ground (fig.10, element 140) separated from the peripheral conductive housing structures (fig.10, element 164) by a slot (fig.10, element 142) 
	Therefore, the office very respectfully disagree with the applicant, because Azad discloses the limitations of an antenna ground separated from the peripheral conductive housing structures by a slot," and "an antenna feed coupled to the antenna ground and across the slot to the antenna resonating element.
	The applicant argues limitations of “"a first arm has a fundamental mode configured to radiate in a first ultra-wideband communications band," and "the second arm has a harmonic mode configured to radiate in the second ultra-wideband communications band" is not disclosed in Azad reference.
	Azad discloses a single antenna structure. An antenna (fig.3) having an antenna feed  (fig.3, elements 98, 100) and first and second resonating element arms extending from opposing sides of the antenna feed (fig.3, elements 98, 100) (see par.43). Azad further discloses (fig.10, par.62-64) how two antennas coupled together in an electronics device. The two antennas form opposite side of the slot. The first arm has a fundamental mode configured to radiate in a first communications band (par. 34; transceiver circuitry38 is able to manage in range of 700-960 MHz) and a second communications band that is higher than the first communications band, and
a second arm extending from a second side of the antenna feed, wherein the second arm has  to radiate  the second communications band (par. 34; transceiver circuitry is able to manage in range of 2.4 GHz – 5GHz).
	Azad keeps silent about a first arm, and second arm radiate the ultra-wideband signals in an ultra-wideband communications band.
Rappaport discloses (fig.4, par. 33) that the wireless devices transmit or receive data or other signals at multiple frequency bands utilize at least one antenna to transmit and receive and a plurality of different bands (GSM cellular communication band; Bluetooth short range communication band; ultra-wideband (UWB) communications, etc.). These wireless devices can simultaneously transmit or receive at a plurality of different bands, or simultaneously transmit and receive at different bands. The wireless devices have the ability to use a single physical structure (e.g., an antenna) for transmission and reception of many different bands.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appreciate the multiband antenna as taught by Azad with the UWB transceiver as taught by Rappaport in order to perform over a wide range of frequency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Azad et al. (here in after Azad)(US 2016/0315373)  in view of Rapport (US 2013/0328723).

Regarding claim13, Azad discloses an antenna (abstract) comprising: antenna ground (fig.10, element 140) separated from the peripheral conductive housing structures (fig.10, element 164) by a slot (fig.10, element 142) (see par. 62-64), and an antenna feed (fig.3, element 100) coupled to the antenna ground (fig.3, element 100) (see par.8) and across the slot to the antenna resonating element (fig.9, par.9, and 59), wherein the antenna resonating element comprises: a first arm extending from a first side of the antenna feed, wherein the first arm is configured to radiate in a non-ultra-wideband communications band (par. 34; transceiver circuitry38 is able to manage in range of 700-960 MHz), and ultra-wideband communication (par.34; 5GHz which is in UWB), and a second arm extending from a second side of the antenna feed(fig.3, elements 98, 100) (see par.43) radiate in the ultra-wideband communication (par.34; 5GHz which is in UWB)
	Azad keeps silent about first and second arms radiating ultra-wideband communication bands.
	In a similar endeavor, Rappaport discloses (fig.4, par. 33) that the wireless devices transmit or receive data or other signals at multiple frequency bands utilize at least one antenna to transmit and receive and a plurality of different bands (GSM cellular communication band; Bluetooth short range communication band; ultra-wideband (UWB) communications, etc.). These wireless devices can simultaneously transmit or receive at a plurality of different bands, or simultaneously transmit and receive at different bands. The wireless devices have the ability to use a single physical structure (e.g., an antenna) for transmission and reception of many different bands.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appreciate the multiband antenna as taught by Azad with the UWB transceiver as taught by Rappaport in order to perform over a wide range of frequency.

Claims 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azad et al. (here in after Azad)(US 2016/0315373)  in view of Rapport (US 2013/0328723), and further in view of Han et al. (here in after Han)(US 2018/0083344).

Regarding claim 14, Azad, and Rappaport disclose everything as applied above (see claim 13); except the first arm having a harmonic mode configured to radiate in the ultra-wideband communications band and the second arm having a harmonic mode configured to radiate in the ultra-wideband communications band.
	In a similar endeavor, Han discloses (par. 57) that antenna arm having harmonic frequencies.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appreciate the multiband antenna as taught by Azad with the harmonic frequency resonating antenna as taught by Han in order to perform over a wide range of frequency.

Regarding claim 15, Azad, Rappaport, and Han disclose everything as applied above (see claim 14); Han further discloses wherein the first arm has a fundamental mode configured to radiate in an additional ultra-wideband communications band that is higher than the non-ultrawideband communications band and lower than the ultra-wideband communications band (par.57; it is obvious to appreciate one skill in the art that frequency range of a band is designer’s choice).
a multiband antenna as taught by Azad with the harmonic frequency resonating antenna as taught by Han in order to perform over a wide range of frequency.

Regarding claim 16, Azad, Rappaport, and Han disclose everything as applied above (see claim 14); Han further discloses wherein the second arm has a fundamental mode configured to radiate in an additional non-ultra-wideband communications band that is higher than the non-ultra-wideband communications band and lower than the additional ultra-wideband communications band (par.57; it is obvious to appreciate one skill in the art that frequency range of a band is designer’s choice).

Regarding claim 18, Azad, Rappaport, and Han disclose everything as applied above (see claim 14); Han further discloses wherein the second arm has a fundamental mode configured to radiate in an additional non-ultra-wideband communications band that is higher than the non-ultra-wideband communications band and lower than the ultra-wideband communications band (par.57; it is obvious to appreciate one skill in the art that frequency range of a band is designer’s choice).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appreciate a multiband antenna as taught by Azad with the harmonic frequency resonating antenna as taught by Han in order to perform over a wide range of frequency.

Regarding claim19, Azad discloses an electronic device comprising: peripheral conductive housing structures (fig.7, par. 16); ground structures separated from the peripheral conductive housing structures by a slot (fig.3, 7, and 10. Par.19); an antenna resonating element overlapping the slot (fig.3) ; and an antenna feed  (fig.3, elements 98, 100) and first and second resonating element arms extending from opposing sides of the antenna feed (fig.3, elements 98, 100) (see par.43). Azad further discloses (fig.10, par.62-64) how two antennas coupled together in an electronics device. The two antennas form opposite side of the slot. The first arm has a fundamental mode configured to radiate in a first communications band (par. 34; transceiver circuitry38 is able to manage in range of 700-960 MHz) and a second communications band that is higher than the first communications band, and a second arm extending from a second side of the antenna feed, wherein the second arm has to radiate the second communications band (par. 34; transceiver circuitry is able to manage in range of 2.4 GHz – 5GHz).	Azad keeps silent about a first arm, and second arm radiate the ultra-wideband signals in an ultra-wideband communications band.
	In a similar endeavor, Rappaport discloses (fig.4, par. 33) that the wireless devices transmit or receive data or other signals at multiple frequency bands utilize at least one antenna to transmit and receive and a plurality of different bands (GSM cellular communication band; Bluetooth short range communication band; ultra-wideband (UWB) communications, etc.). These wireless devices can simultaneously transmit or receive at a plurality of different bands, or simultaneously transmit and receive at different bands. The wireless devices have the ability to use a single physical structure (e.g., an antenna) for transmission and reception of many different bands.

	Azad keeps silent about the antenna has harmonic mode configured to radiate in ultra-wideband communication. 
	In a similar endeavor, Han discloses (par. 57) that antenna arm having harmonic frequencies.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to appreciate the harmonic frequency resonating antenna as taught by Han in order to perform over a wide range of frequency.

Regarding claim 20, Azad, Rappaport, and Han disclose everything as applied above (see claim 19); Azad further discloses wherein the first arm and a portion of the peripheral conductive housing structures (fig.3, elements 98, 100) (see par.43) are configured to radiate in a first non-
ultra-wideband communications band (read as transceiver circuitry 38) , the second arm has a fundamental mode configured to radiate in a second non-ultra-wideband communications band, the first ultra-wideband communications band comprises a first frequency between 6250 MHz and 6750 MHz (par. 34; transceiver circuitry is able to manage in range of 700-960 MHz), the
second communications band (read as transceiver circuitry 36) comprises a second frequency between 7750 MHz and 8250 MHz (par. 34; transceiver circuitry is able to manage in range of 2.4 GHz – 5GHz), the first non-ultra-wideband communications band comprises a third frequency between 3400 MHz and 3700 MHz band (par. 34; transceiver circuitry is able to manage in range of 50 GHz – 60 GHz), and the second non-ultra-wideband communications .

Allowable Subject Matter
           Claims 1-12 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
After further search and consideration of filed claims, the applicant’s amendments, the prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644